Prospectus May 1, 200 9 Adams Harkness Small Cap Growth Fund The Fund seeks maximum capital appreciation. The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. [Missing Graphic Reference] Table of Contents Risk/Return Summary 2 Investment Objective 2 Principal Investment Strategies 2 Principal Investment Risks 4 Who May Want to Invest in the Fund 5 Performance 6 Fee Table 7 Management 8 Your Account 10 How to Contact the Fund 10 General Information 10 Buying Shares 13 Selling Shares 18 Retirement Accounts 21 Portfolio Manager Past Performance 22 Other Information 24 Financial Highlights 26 [Missing Graphic Reference] Risk/Return Summary Concepts to Understand Equity Security means a security such as a common stock, preferred stock or convertible security that represents an ownership interest in a company. Common Stock means an ownership interest in a company and usually possesses voting rights and earns dividends. Debt Security means a security such as a bond or note that obligates the issuer to pay the security owner a specified sum of money (interest) at set intervals as well as to repay the principal amount of the security at its maturity. Preferred Stock means a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. Convertible Security means debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future. A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinate to comparable nonconvertible securities. Market Capitalization means the value of a company’s common stock in the stock market.
